DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, presently claims 1-6, in the reply filed on 4/22/2022 is acknowledged.
Claims 7, 8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
Claims 1-6 are under consideration on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Fabrizo et al. (WO 2015/177654; provided in the IDS dated 11/25/2019).
Di Fabrizio teaches a microfluidic chip device capable of separating circulating tumor cells comprising a first (top) housing layer comprising an inlet and outlet, a second (bottom) housing layer comprising an inlet and outlet, and a filter membrane disposed between the first and second (top and bottom) housing layers wherein said filter membrane comprises a plurality of channels and wherein whole blood cells and circulating tumor cells are retained on the top surface of the membrane and red blood cells pass through the filter membrane towards the second (bottom) housing layer (Abstract, p1 lines 19-25, and Fig. 1; also claim 10), anticipating claim 1. Di Fabrizio teaches wherein the device and membrane are both fabricated from polymethymethacrylate (PMMA) (p4, lines 1-24), anticipating claims 2-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Di Fabrizo et al. (WO 2015/177654; provided in the IDS dated 11/25/2019) in view of Hosokawa et al. (Anal. Chem. (2010), v82, p6629–6635; Reference U).
The teachings of Di Fabrizo are relied upon as set forth above in rejecting claims 1-4 as anticipated under 35 U.S.C. § 102(a)(1).
	Regarding claim 5, Di Fabrizo does not teach wherein the filter membrane has a pore diameter of 7-15 µm. 	Regarding claim 6, Di Fabrizo does not teach wherein the filter membrane has a pore diameter of 8-10 µm.
Hosokawa teaches a microfluidic device for separating and recovering circulating tumor cells (CTCs) (Abstract). Hosokawa teaches that the microfluidic device comprises a microcavities with a diameter of 8, 9, 10, or 11 µm, and wherein the circulating tumor cells are trapped on the microcavity filter whereas other cell types pass through the filter (p6630-6631, subheading “CTC recovery device fabrication”, sentence starting “The size-selective microcavity array…” on p6630 through sentence ending “…(Figure 1b).” on p6631; Figure 1), reading on the ranges of claims 5 and 6.
	Regarding claims 5 and 6, It would have been obvious before the invention was filed to fabricate the cell filter membrane of Di Fabrizo with the pore diameters taught by Hosokawa. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Di Fabrizo and Hosokawa are directed towards microfluidic devices for separating circulating tumor cells, and methods of fabricating the devices thereof. The skilled artisan would have been motivated to do so because Hosokawa teaches the pore diameters of the cell filtration membrane in the range of 8-11 µm are predictably advantageous to trapping circulating tumor cells on the cell filtration membrane while letting other cell types pass through the membrane.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653